Whitfield, J.,
dissenting.
The motion'to strike portions of the answer is not for impertinence, but under Section 3122 Revised General Statutes of 1920, is used, instead of an exception, to “test the sufficiency of the same,” as a defense to the suit; and though the court granted the motion to strike, it expressly allowed time for amendment.
If a delivery of the note marked paid was to pay the husband’s debt, the note was not so transferred as to be a written agreement by the wife to pay her husband’s debt. Sec. 1, Art. XI Const. There was no delivery or transfer of the note by the wife or her husband. Apparently the husband did not have possession of the note for disposition or other purpose.
The portion of the answer relating to the note that was stricken with leave to amend, does not aver a consideration passing to the married .woman for her “consent” that the note owned by her should be delivered to the appealing defendant, or that the note was delivered by the husband and wife jointly or severally to surrender or to pass title, or that such defendant acted on the faith of the wife’s alleged “consent” to his detriment. While the portions of the answer that were stricken with leave to amend, were not irrelevant or impertinent, they do not appear to be *79sufficient as a defense to the suit; and the order to strike with leave to amend as provided by the statute is not clearly erroneous. The portion of the answer relating to set-offs that was stricken with leave to amend does not clearly appear to cover liabilities of the wife for which under the constitution her separate property may be subjected. Sec. 2, Art. XI Const.
If the appealing defendant has a sufficient defense or a proper set off, it may be duly alleged under the permission given to amend the answer.